Citation Nr: 1517684	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 through January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has perfected a timely appeal of that denial.

The Veteran testified during a March 2015 Travel Board hearing held at the Winston-Salem RO.  A transcript of that testimony is associated with the claims file.


FINDING OF FACT

The Veteran has hypertension that was sustained during active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as cardiovascular-renal disease including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim for service connection for hypertension, the Veteran has alleged in his claims submissions and hearing testimony that he has had hypertension since 1999, shortly after his enlistment into active duty service.  In that regard, he asserts that repeated blood pressure readings taken during service indicated elevated blood pressure that is consistent with hypertension, but apparently, that he was never advised by in-service medical staff that he had hypertension.  He asserts further that elevated blood pressure readings have continued since that time and that he has since received ongoing hypertension diagnoses.

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

Consistent with the Veteran's assertions, the service treatment records show multiple blood pressure readings, taken in September 2009, that are indicative of hypertension.  In that regard, blood pressure readings taken over a three day span were 154/102 mmHg, 150/100 mmHg, 130/96 mmHg, and 149/94 mmHg.  A blood pressure reading of 150/90 mmHg, taken during service in March 2004, was also consistent with hypertension.  Blood pressure readings taken in May and August of 2003 of 149/63 mmHg and 152/68 mmHg respectively do not meet the strict definition of hypertension provided in the regulations; nonetheless, do appear to indicate elevated blood pressure that approach the regulatory definition of hypertension.

Post-service treatment records document ongoing readings of elevated blood pressure.  A blood pressure reading taken during treatment of a spine injury at Mountain Neurosurgical & Spine Center in November 2007 was 143/95 mmHg.  Multiple subsequent readings taken by the Veteran's family physician at Wellspring Family Practice from April through September of 2008 likewise indicated elevated blood pressure.  Indeed, those records reflect formal hypertension diagnoses.  Similarly, VA treatment records dated from November 2009 through March 2015 note ongoing hypertension diagnoses confirmed by continuing elevated blood pressure.

Blood pressure readings taken during an April 2009 VA examination confirmed the previous hypertension diagnoses.  On review of the claims file, the examiner acknowledged that the Veteran had elevated blood pressure readings in September 1999, but noted also that the Veteran had acute pneumonia at the time and was taking Entex, which apparently is a medication known for elevating blood pressure as a side effect.  The examiner noted also that the Veteran was not medically diagnosed with hypertension until his August 2008 visit at Wellspring Family Practice.

Overall, the examiner opined that the Veteran's hypertension is not due to symptoms or a condition noted during his active duty service.  For rationale, she noted first that a hypertension diagnosis requires three elevated blood pressure readings on different days, in the absence of conditions that may be expected to elevate the blood pressure, such as medications or acute illness or trauma.  The examiner noted that in this case, sustained blood pressure elevation is not evidence in the service treatment records, and, the September 1999 hypertension diagnosis appeared to have been made in error as the diagnosis was based on only one single elevated blood pressure reading and the Veteran was acutely ill with pneumonia at that time.  The examiner observed further that the Veteran did not begin receiving treatment for hypertension until August 2008.  Based on the passage of time between the Veteran's separation from service in January 2005 and his initial treatment in August 2008, the examiner appears to suggest that the evidence is inconsistent with a relationship between the Veteran's hypertension and his active duty service.  Notably, the examiner does not address in her rationale the other elevated blood pressure readings taken during the Veteran's active duty service from 2003 through 2004.  To that end, it is unclear as to whether those readings were taken into account by the examiner as she formed her negative etiology opinion.

In direct rebuttal to the VA examiner's unfavorable opinion, the Veteran's treating physician, a June 2009 opinion from Wellspring Family Practice points out that the Veteran had multiple elevated blood pressure readings during service.  Moreover, the opinion expresses that the Veteran likely did not realize that he had elevated blood pressure, and hence, had no reason to make any subjective complaints or to seek treatment during service.  Nonetheless, the opinion notes, the Veteran had multiple systolic readings in the range of 140-150 and diastolic readings in the 90's, which would be consistent with hypertension.  A September 2010 addendum opinion notes also the elevated readings taken in May and August of 2003 and states that those readings are also consistent with hypertension.  In sum, the addendum opinion reiterates that the Veteran had stage I hypertension during service.

In February 2015, the Veteran's private physician, Dr. R.R.B., suggests also that the Veteran's hypertension dates back to his period of active duty.   In that regard, she also noted that the Veteran had multiple elevated blood pressure readings in 1999, and though acknowledging that the Veteran had an acute upper respiratory infection at that time, that no follow-up evaluation was ever performed to insure that the Veteran's blood pressure normalized after his recovery from his illness.  To that extent, she suggests that the determination that the Veteran's elevated blood pressure in 1999 was attributable simply to his illness and medications for that illness cannot be made.  Moreover, Dr. R.R.B. notes, subsequent blood pressure readings taken during the Veteran's service from 2002 through 2004 continued to indicate abnormal blood pressure readings.

Overall, the evidence shows that the Veteran had hypertension during his active duty service and that the hypertension has remained a chronic condition since that time.  Although the VA examiner observes correctly that the Veteran had an acute illness at the time of the elevated blood pressure readings in 1999, she fails to address the significance of later abnormal blood pressure readings taken during service from 2002 through 2004, and indeed, those subsequent findings would seem to contradict her negative opinion.  In the absence of such a discussion, the Board concludes that the VA examiner's negative opinion is incomplete and based on inadequate rationale.

By contrast, the favorable opinions rendered in June 2009 and September 2010 by Wellspring Family Practice and in February 2015 by Dr. R.R.B. are based upon an understanding and consideration of the Veteran's complete and entire in-service history.  Indeed, the favorable private opinions are wholly consistent with the Veteran's complete in-service history, post-service treatment history, and the testimony and assertions raised by the Veteran.  Accordingly, the Board is inclined to assign greater probative weight to the favorable private opinions than the VA examiner's incomplete negative opinion.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another); see also,  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence).

Under the foregoing analysis, the Veteran is entitled to service connection for hypertension.  This appeal is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


